RECEIVED

N@V 219 2018 UNITED sTATEs DIsTRIcT coURT
WESTTEC:`|:‘Y°F:.$%?Y%FCLL°ES§|AN WESTERN DISTRICT OF LOUISIANA
ALExANomA, LoulslANA ALEXANDRIA DIVISION
OUNCRE D. JONES, CIVIL ACTION NO. 1118'CV'969'P
Plaintiff
VERSUS CHIEF JUDGE DRELL
MICKY DOVE, ET AL., MAGISTRATE JUDGE PEREZ'MONTES
Defendants

 

J U D G M E N T

For the reasons contained in the Report and Recommendation of the
l\/lagistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring With the l\/lagistrate Judge’s findings under the applicable laW;

IT IS ORDERED that Plaintiffs claim for monetary damages for excessive
force during his arrest is hereby STAYED, pending the outcome of his criminal
proceedings, in accordance With the following conditions¢

a. Within thirty (30) days of the date the state court criminal proceeding has

concluded, Plaintiff SHALL FILE a motion asking this Court to lift the stay.
The action Will proceed at that time, absent some other bar to suit. S_ee
Walla@e v. Kato, 549 U.s. 384 (2007).

b. lf the criminal proceeding is not concluded Within six (6) months, Plaintiff
SHALL FILE, six (6) months from the date of this judgment, a status report
indicating the expected completion date of the proceeding Additional status
reports shall be filed every six (6) months thereafter until the stay is lifted.

ln light of the stay, Plaintiff SHALL NOT file any more documents related to

the claims until the state court proceedings have concluded.

°7-g
THUs DoNE AND sIGNED at Alexandria, Louisiana, this ‘ 8 d`ay Of

lj\/O/l/w?£c/\ , 2018.
,,=_\
Q;_;/YAM ~
` . ELL

UNITED STATES DISTRICT JUDGE

 

